FRICK, J.
The plaintiff brought this action to recover a balance of $392.35, which he alleged was due him for services rendered by him for the defendant under a certain contract which he set forth in the complaint. The defendant, in its answer to the complaint, denied all indebtedness to the plaintiff, and set up a counterclaim and demanded judgment thereon against the plaintiff for the sum of $505. It appears from the evidence that the plaintiff is a registered pharmacist, and during the time alleged in the complaint was employed as such by the defendant company to manage its drug store and business in Heber City, Utah. At the trial it was stipulated that, according to the books of the company, it was made to appear that there was a discrepancy between the receipts and disbursements, during the period for which plaintiff was employed, amounting to the sum of $476.06. It was accordingly contended by the defendant that, in view of the fact that plaintiff was the manager of the defendant’s business, and that the sarnie was under his charge, he should be required to account to the defendant at least for said amount, and if he were required to do that, there would be a balance due from him to the defendant. A trial to the court without a jury resulted in findings and judgment in favor of the plaintiff for the sum of $267.38, with legal interest thereon from November 1, 1911. From that judgment defendant appeals, assigning a number of errors, most of which are directed against the court’s findings, upon the ground that they are not sustained by the evidence.
According to the evidence as construed by counsel for appellant, it should have been given judgment against the respondent for the sum of $32.48 instead of respondent being given judgment against it, as before stated. Upon the other hand, respondent’s counsel insists that the evidence abundantly sustains the court’s findings and judgment in favor of his client. All matters of difference between the parties seem to have been fully and fairly considered and determined by the trial court. Each party was given ample *327opportunity to present its evidence and, as appears, did so. Nor is there a single question of law presented by the record. The whole controversy turned upon whether the court should find the issues of fact in favor of appellant’s contentions or in favor of -those claimed by respondent. The court ultimately found in favor of respondent, and every one of the findings is sustained, as we think, by sufficient evidence. The action being one at law, we can only examine the evidence for the purpose of determining whether the findings were supported by some substantial evidence. We think they are. This-disposes of the case. The judgment is affirmed, with costs to respondent.
STRAUP, C. J., and McCARTY, J., concur.